FILED
                            NOT FOR PUBLICATION                            OCT 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DETELIN DRAGANOV,                                No. 13-35391

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00260-RSL

  v.
                                                 MEMORANDUM*
STATE OF WASHINGTON,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Detelin Draganov appeals pro se from the district court’s order dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

state court proceedings involving Draganov. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(e)(2) for failure to state a claim. Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order). We affirm.

         The district court properly dismissed Draganov’s action because Draganov

failed to allege facts sufficient to state a plausible claim for relief under any viable

legal theory. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although

pro se pleadings are to be liberally construed, a plaintiff still must present factual

allegations sufficient to state a plausible claim for relief). Moreover, the Eleventh

Amendment bars Draganov’s action against the State of Washington. See Brooks

v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991)

(Eleventh Amendment immunity bars suits in federal court against a state by its

own citizens).

         We reject Draganov’s contention, set forth in his notice of appeal, that the

district court’s dismissal order improperly denied Draganov his right to a fair jury

trial.

         AFFIRMED.




                                             2                                    13-35391